DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), which was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicants' submission filed on 26 January 2022 has been entered.
Claims 1, 15, 21, and 27 were amended.
Claims 1-30 are pending in this Office Action.


Response to Arguments
Applicants’ arguments filed 26 January 2022 have been fully considered, but they are not persuasive for the reasons set forth below. 

Applicants Argue: Zhang is generally directed to a user equipment (UE) that may configure its modem “to perform a periodic communication to maintain a first connection of the UE.” Zhang, Abstract. As indicated above, the Office Action cites ¶ [0027] of Zhang as disclosing an “edge data network” as recited in the claim. However, the cited portion of Zhang is referring to a type of radio network, specifically an “enhanced data rates for GSM evolution (EDGE), or GSM/EDGE radio access network,” which is different than an “edge data network” as recited in the claims. As recited in amended independent claim 1, “the edge data network provides application services for one or more UE application clients of a plurality of UEs” (emphasis added). Further, the claim recites that “the edge application server provides one or 

		In Response: The examiner respectfully submits that in response to Applicants’ arguments that, “as indicated above, the Office Action cites ¶ [0027] of Zhang as disclosing an ‘edge data network’ as recited in the claim. However, the cited portion of Zhang is referring to a type of radio network, specifically an ‘enhanced data rates for GSM evolution (EDGE), or GSM/EDGE radio access network,’ which is different than an ‘edge data network’ as recited in the claims,” no further discussion as to what the difference is is proffered. There is no citation to a paragraph or paragraphs in the Specification that would provide the examiner with further information regarding this alleged difference, no additional comparison of the concept that Applicants are seeking to distinguish as novel to that presented in the Zhang reference. Applicants merely further detail that, “the cited portions of Zhang do not describe an ‘edge data network’ as claimed…but rather a type of second generation (2G) radio access network.’ Such conclusory remarks without further in-depth discussion including citations from the Specification contrasted with the cited references does not enable the examiner to adequately appreciate the distinction Applicants seek to surface. Additional reading of the Specification by the examiner did not result in any definitions of the aforementioned limitations or concepts that would distinguish them from those discussed in Zhang. As such, Applicants' arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-13, 15-18, 20-25, 27, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 2019/0068721) and further in view of Messer et al. (U.S. 6,990,662).
Zhang was cited on the IDS filed 28 January 2021.

With respect to claim 1, Zhang teaches a method for wireless communication at a user equipment (UE) (Zhang, page 1, paragraph 5), comprising: initiating, at an edge enabler client (Zhang, Fig. 7, element 720; page 9, paragraph 86) at the UE (Zhang, Fig. 7, element 145; page 9, paragraph 87), a keep-alive timer (Zhang, Fig. 7, element 720; page 9, paragraph 84) for maintaining a connection (Zhang, page 11, paragraph 105 and page 8, paragraph 78) with an edge application server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) in an edge data network (Zhang, page 2, paragraph 27), wherein the edge data network (Zhang, page 2, paragraph 27) provides application services (Zhang, page 8, paragraph 79) for one or more UE application clients (Zhang, page 8, paragraph 78) of a plurality of UEs (Zhang, Fig. 2, elements 250; page 4, paragraph 38), and the edge application server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) for the one or more UE clients (Zhang, page 1, paragraph 5 and Fig. 2, elements 250; page 4, paragraph 38); determining that the connection with the edge application server is to be maintained; and transmitting, responsive to the determining and to an expiration of the keep-alive timer (Zhang, page 10, paragraph 97), a keep-alive message (Zhang, page 8, paragraph 78; and page 9, paragraph 96) to an edge enabler server associated with the edge application server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) via a wireless communications network (Zhang, page 7, paragraph 72). 
Zhang does not explicitly teach a server providing one or more of processing resources or local caching resources for a device. 
However, Messer teaches a server (Messer, col. 4, lines 65-67) provides one or more of processing resources or local caching resources (Messer, col. 5, lines 42-59) for a device (Messer, col. 8, lines 25-28). 

	
With respect to claim 2, the combination of Zhang and Messer teaches the invention described in claim 1, including the method wherein the keep-alive timer is associated with a watchdog timer (Zhang, Fig. 7, element 720; page 9, paragraph 84) at the edge enabler server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 3, the combination of Zhang and Messer teaches the invention described in claim 2, including the method wherein the keep-alive timer (Zhang, Fig. 7, element 720; page 9, paragraph 84) provides that the keep-alive message is transmitted before an expiration of the watchdog timer (Zhang, page 8, paragraph 78) at the edge enabler server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 4, the combination of Zhang and Messer teaches the invention described in claim 1, including the method further comprising: registering (Zhang, page 9, paragraph 91), prior to the initiating the keep-alive timer (Zhang, page 10, paragraph 94), at least a first application client of the UE with the edge application server (Zhang, pages 9-10, paragraphs 91-93) at the edge data network (Zhang, 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 5, the combination of Zhang and Messer teaches the invention described in claim 4, including the method further comprising: establishing (Zhang, page 9, paragraph 91), at the edge enabler client (Zhang, Fig. 7, element 720; page 9, paragraph 86) prior to the registering (Zhang, page 9, paragraph 91), an EDGE-1 connection (Zhang, page 2, paragraph 27) with the edge enabler server Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105), and wherein the registering is performed responsive to the establishing (Zhang, page 9, paragraph 91) the EDGE-1 connection (Zhang, page 2, paragraph 27). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 6, the combination of Zhang and Messer teaches the invention described in claim 5, including the method wherein the edge enabler server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) initiates an edge watchdog timer (Zhang, Fig. 7, element 720; page 9, paragraph 84) responsive to (Zhang, page 9, paragraph 91) the EDGE-1 connection establishment (Zhang, page 2, paragraph 27). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 7, the combination of Zhang and Messer teaches the invention described in claim 1, including the method wherein the keep-alive message (Zhang, page 8, paragraph 78; and page 9, paragraph 96) from the edge enabler client (Zhang, Fig. 7, element 720; page 9, paragraph 86) resets an 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 8, the combination of Zhang and Messer teaches the invention described in claim 1, including the method further comprising: determining, after the transmitting (Zhang, page 10, paragraph 97 and page 11, paragraph 105), that one or more edge application clients at the UE (Zhang, pages 9-10, paragraphs 91-93) have ceased operation; and discontinuing transmitting further keep-alive messages responsive to the determining that the one or more edge application clients at the UE have ceased operation (Zhang, page 10, paragraph 97 and page 11, paragraph 105). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 11, the combination of Zhang and Messer teaches the invention described in claim 1, including the method further comprising: receiving, from the edge enabler server, a stop notification from each of one or more edge application clients running at the UE; and discontinuing transmitting further keep-alive messages responsive to the receiving (Zhang, page 10, paragraph 97 and page 11, paragraph 105). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 12, the combination of Zhang and Messer teaches the invention described in claim 9, including the method further comprising: determining that the UE has moved outside of an area associated with one or more edge application servers that are serving one or more associated edge application clients at the UE; and discontinuing transmitting further keep-alive messages (Zhang, page 10, 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 13, the combination of Zhang and Messer teaches the invention described in claim 9, including the method wherein one or more edge application clients at the UE are automatically deregistered at the edge enabler server when the keep-alive message is not transmitted for a predetermined time period (Zhang, page 10, paragraph 97 and page 11, paragraph 105). 
The combination of references is made under the same rationale as claim 1 above.
 
With respect to claim 15, Zhang teaches a method for wireless communication (Zhang, page 7, paragraph 72) at an edge enabler server of (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) an edge data network (Zhang, page 2, paragraph 27), comprising: registering (Zhang, page 9, paragraph 91) at least a first edge application client (Zhang, Fig. 7, element 720; page 9, paragraph 86) at a first UE (Zhang, Fig. 7, element 145; page 9, paragraph 87) for edge application services (Zhang, pages 8-9, paragraph 83), wherein the edge data network (Zhang, page 2, paragraph 27) provides application services (Zhang, page 8, paragraph 79) for one or more UE application clients (Zhang, page 8, paragraph 78) of a plurality of UEs (Zhang, Fig. 2, elements 250; page 4, paragraph 38), and the edge application server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) for the first UE (Zhang, page 1, paragraph 5); initiating an edge watchdog timer (Zhang, Fig. 7, element 720; page 9, paragraph 84) associated with the first UE (Zhang, Fig. 7, element 145; page 9, paragraph 87); receiving (Zhang, Fig. 7, element 720; page 9, paragraph 84), from the first UE (Zhang, Fig. 7, element 145; page 9, paragraph 87) via a wireless communications network (Zhang, page 7, paragraph 72), a keep-alive 
Zhang does not explicitly teach a server providing one or more of processing resources or local caching resources for a device. 
However, Messer teaches a server (Messer, col. 4, lines 65-67) provides one or more of processing resources or local caching resources (Messer, col. 5, lines 42-59) for a device (Messer, col. 8, lines 25-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Messer in order to enable a server providing one or more of processing resources or local caching resources for a device. One would be motivated to do so in order to enables a device to run a larger, more resource-intensive software application despite the limited computer system resources of the device (Messer, col. 9, lines 25-27).	
With respect to claim 16, the combination of Zhang and Messer teaches the invention described in claim 15, including the method wherein the keep-alive message is associated with a keep-alive timer at the first UE (Zhang, Fig. 7, element 720; page 9, paragraph 84) that triggers the keep-alive message prior to an expiration of the edge watchdog timer (Zhang, page 8, paragraph 78). 
The combination of references is made under the same rationale as claim 15 above.

With respect to claim 17, the combination of Zhang and Messer teaches the invention described in claim 15, including the method wherein the registering further comprises: establishing (Zhang, page 2, paragraph 27), with an edge enabler client (Zhang, Fig. 7, element 720; page 9, paragraph 86) at the first UE (Zhang, Fig. 7, element 145; page 9, paragraph 87), an EDGE-1 connection (Zhang, page 2, paragraph 27) with the edge enabler server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, 
The combination of references is made under the same rationale as claim 15 above.

With respect to claim 18, the combination of Zhang and Messer teaches the invention described in claim 15, including the method further comprising: monitoring for a subsequent keep-alive message from the first UE; determining that the edge watchdog timer has expired (Zhang, page 10, paragraph 97); and deregistering the first edge application client (Zhang, page 10, paragraph 98) responsive to the determining that the edge watchdog timer has expired (Zhang, page 10, paragraph 97). 
The combination of references is made under the same rationale as claim 15 above.

With respect to claim 20, the combination of Zhang and Messer teaches the invention described in claim 18, including the method further comprising: removing each of a plurality of edge application clients of the first UE based at least in part on the first UE discontinuing communications for a predetermined time period (Zhang, page 10, paragraph 98). 
 The combination of references is made under the same rationale as claim 15 above.

With respect to claim 21, Zhang teaches an apparatus for wireless communication at a user equipment (UE) (Zhang, page 1, paragraph 5), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: initiate, at an edge enabler client (Zhang, Fig. 7, element 720; page 9, paragraph 86) at the UE (Zhang, Fig. 7, element 145; page 9, paragraph 87), a keep-alive timer (Zhang, Fig. 7, element 720; page 9, paragraph 84) for maintaining a connection (Zhang, page 11, paragraph 105 and page 8, paragraph 78) with an edge application server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, 
Zhang does not explicitly teach a server providing one or more of processing resources or local caching resources for a device. 
However, Messer teaches a server (Messer, col. 4, lines 65-67) provides one or more of processing resources or local caching resources (Messer, col. 5, lines 42-59) for a device (Messer, col. 8, lines 25-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Messer in order to enable a server providing one or more of processing resources or local caching resources for a device. One would be motivated to do so in order to enables a device to run a larger, more resource-intensive software application despite the limited computer system resources of the device (Messer, col. 9, lines 25-27).	

With respect to claim 27, Zhang teaches an apparatus for wireless communication (Zhang, page 7, paragraph 72) at an edge enabler server of (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) an edge data network (Zhang, page 2, paragraph 27), comprising: a processor, 
Zhang does not explicitly teach a server providing one or more of processing resources or local caching resources for a device. 
However, Messer teaches a server (Messer, col. 4, lines 65-67) provides one or more of processing resources or local caching resources (Messer, col. 5, lines 42-59) for a device (Messer, col. 8, lines 25-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Messer in order to enable a server providing one or more of processing resources or local caching resources for a device. One would be motivated to do so in order to enables a device to run a larger, more resource-intensive software application despite the limited computer system resources of the device (Messer, col. 9, lines 25-27).	

Claims 22-25, 28, and 30 do not teach or define any new limitations above claims 2-4, 8, 12, 13, 18, and 20 and therefore are rejected for similar reasons.

Allowable Subject Matter
Claims 9, 10, 14, 19, 26, and 29 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

March 22, 2022